 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 1 of 24 PageID #: 672




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,               )
MARC BLACK, DAVID CARTER, REBECCA             )
GAINES, ELIZABETH KMIECIAK,                   )
CHAQUITTA MCCLEARY, DAVID SLIVKA,             )
DOMINIC TUMMINELLO, and                       )
INDIANA VOTE BY MAIL, INC., individually,     )
and on behalf of those similarly situated,    )
                                              )
                        Plaintiffs,           )
                                              )
       -vs-                                   )         Case No. 1:20-cv-01271-JPH-DLP
                                              )
PAUL OKESON, S. ANTHONY LONG,                 )
SUZANNAH WILSON OVERHOLT, and                 )
ZACHARY E. KLUTZ, in their official           )
capacity as members of the Indiana            )
Election Commission, and                      )
CONNIE LAWSON, in her official                )
capacity as the Indiana Secretary of State,   )
                                              )
                        Defendants.           )


               PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF THEIR
                      MOTION FOR PRELIMINARY INJUNCTION

 Gary A. Isaac (pro hac vice)                     William R. Groth, Of Counsel
 Jeffrey M. Strauss (pro hac vice)                MACEY SWANSON LLP
 Brett E. Legner (pro hac vice)                   445 N. Pennsylvania St., Suite 401
 Jed W. Glickstein (pro hac vice)                 Indianapolis, IN 46204
 MAYER BROWN LLP                                  Tel: (317) 637-2345, Ext. 132
 71 S. Wacker Drive                               Email: WGroth@fdgtlaborlaw.com
 Chicago, IL 60606
 (312) 782-0600                                   Mark W. Sniderman, 26599-49
 Email: gisaac@mayerbrown.com                     FINDLING PARK CONYERS WOODY
 Email: jstrauss@mayerbrown.com                   & SNIDERMAN, P.C.
 Email: blegner@mayerbrown.com                    151 N. Delaware Street, Ste. 1520
 Email: jglickstein@mayerbrown.com                Indianapolis, IN 46204
                                                  (317) 231-1100 Tel
        Of Counsel                                 (317) 231-1106 Fax
                                                  Email: msniderman@findlingpark.com

 Dated: July 31, 2020                                    Counsel for Plaintiffs
  Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 2 of 24 PageID #: 673



                                                       TABLE OF CONTENTS

                                                                                                                                              Page

INTRODUCTION ...........................................................................................................................1

I. Plaintiffs Have Shown A Strong Likelihood Of Success On The Merits ..................................6

     A. Plaintiffs Are Likely To Succeed On Their Fourteenth Amendment Claim .......................6

             1. The State’s Restrictions On Voting By Mail Fail Under Anderson-Burdick..............7

             2. McDonald Is Not To The Contrary ...........................................................................11

     B. Plaintiffs Are Likely To Succeed On Their Twenty-Sixth Amendment Claim.................13

II. Plaintiffs Have Satisfied Their Burden For A Preliminary Injunction ....................................18

CONCLUSION ..............................................................................................................................20




                                                                          i
  Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 3 of 24 PageID #: 674



                                                    TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Acevedo v. Cook Cnty. Officers Electoral Bd.,
   925 F.3d 944 (7th Cir. 2019) .........................................................................................6

Burdick v. Takushi,
   504 U.S. 428 (1992) ...............................................................................................6, 7, 8

Carrington v. Rash,
   380 U.S. 89 (1965) .......................................................................................................19

Common Cause R.I. v. Gorbea,
  2020 WL 4365608 (D.R.I. July 30, 2020) .....................................................................7

Common Cause Ind. v. Indiv. Members of the Ind. Election Comm’n,
  800 F.3d 913 (7th Cir. 2015) .....................................................................................6, 8

Cook Cnty. v. Wolf,
   962 F.3d 208 (7th Cir. 2020) .......................................................................................19

Crawford v. Marion Cnty. Election Bd.,
   553 U.S. 181 (2008) ...................................................................................................6, 8

Fisch v. Schwab,
    957 F.3d 1105 (10th Cir. 2020) .....................................................................................9

FTC v. Credit Bureau, LLC,
  937 F.3d 764 (7th Cir. 2019) .......................................................................................19

Gill v. Scholz,
    962 F.3d 360 (7th Cir. 2020) .........................................................................................6

Griffin v. Roupas,
   385 F.3d 1128 (7th Cir. 2004) .....................................................................................11

Harman v. Forssenius,
   380 U.S. 528 (1965) ...................................................................................14, 15, 17, 20

Jolicoeur v. Mihaly,
    488 P.2d 1 (Cal. 1971) ...........................................................................................15, 17

Jones v. McGuffage,
   921 F. Supp. 2d 888 (N.D. Ill. 2013) ...........................................................................18




                                                                         ii
  Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 4 of 24 PageID #: 675



                                       TABLE OF AUTHORITIES (CONTINUED)

                                                                                                                                 Page(s)

Lane v. Wilson,
   307 U.S. 268 (1939) ...................................................................................14, 15, 16, 17

League of Women Voters of Va. v. Va. State Bd. of Elections,
   2020 WL 2158249 (W.D. Va. May 5, 2020) ...................................................7, 8, 9, 19

Luft v. Evers,
    963 F.3d 665 (7th Cir. 2020) .....................................................................10, 11, 16, 17

McDonald v. Bd. of Election Comm’rs of Chicago,
  394 U.S. 802 (1969) ............................................................................................. passim

Obama for America v. Husted,
   697 F.3d 423 (6th Cir. 2012) .......................................................................................12

People First of Ala. v. Merrill,
   2020 WL 3207824 (N.D. Ala. June 15, 2020) .......................................................7, 8, 9

Price v. N.Y. State Bd. of Elections,
    540 F.3d 101 (2d Cir. 2008).........................................................................................12

Reno v. Bossier Par. Sch. Bd.,
   528 U.S. 320 (2000) .....................................................................................................17

Republican Nat’l Comm. v. Democratic Nat’l Comm.,
   140 S. Ct. 1205 (2020) .................................................................................................19

Schmitz v. Marion Cnty. Bd. of Elections,
   2019 WL 4243196 (S.D. Ind. Sept. 5, 2019) .................................................................6

In re State,
    2020 WL 2759629 (May 20, Tex. 2020) .....................................................................13

Texas Democratic Party v. Abbott,
   961 F.3d 389 (5th Cir. 2020) .....................................................................12, 13, 15, 16

Thomas v. Andino,
   2020 WL 2617329 (D.S.C. May 25, 2020)..............................................................7, 12

Walgren v. Bd. of Selectmen of Town of Amherst,
   519 F.2d 1364 (1st Cir. 1975) ......................................................................................16




                                                                        iii
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 5 of 24 PageID #: 676




                                               INTRODUCTION

        Defendants’ Response in Opposition to Plaintiffs’ Motion for a Preliminary Injunction, Dkt. 53

(“Resp.”), fails to acknowledge both the narrowly tailored relief sought by Plaintiffs and the extraordinary

circumstances under which we are all living in this time of global pandemic.

        Defendants begin their Response by stating that “Plaintiffs’ argument . . . is ‘that the Constitution

requires all states to allow unlimited absentee voting.’” Resp. 1-2. That is simply false. Plaintiffs are not

asking this Court to hold that all voters in all states at all times have a constitutional right to vote by mail.

Rather, Plaintiffs contend that during this unprecedented pandemic, Indiana voters under age 65 must be

afforded the same choice for the November election that voters 65 and older already have—to vote by

mail, rather than in person, to reduce their risk of contracting COVID-19.1

        To grant Plaintiffs’ motion for a preliminary injunction, the Court need not adopt a novel

interpretation of the Indiana Election Code or make any extraordinary factual findings. As discussed in

our opening brief, the Defendant members of the Indiana Election Commission (“IEC”) have already

found that “Indiana Code 3-11-4-1(c) permits the Commission, in an emergency, to allow a person who

is otherwise qualified to vote in person the ability to vote by absentee ballot.” See Dkt. 14 (“Pls. Mem.”)

at 4; Dkt. 53-8 (IEC Order 2020-37, dated March 25, 2020) at 1. Those same Defendants—citing, among

other things, Governor Holcomb’s declaration of “a public health disaster emergency” and President

Trump’s declaration of a “national emergency” due to the COVID pandemic—recognized that Indiana

was in the midst of just such an emergency. Id. Thus far, over 4.4 million people in the United States have


1
  It is not only Plaintiffs that have urged Defendants, in light of the worsening COVID situation, to take appropriate
steps immediately to implement no-excuse absentee voting by mail for the November general election. See, e.g.,
Dkt 61-1, Ex. 1 (July 28, 2020 op-ed in Terre Haute Tribune-Star by John Mutz, former Indiana Republican
lieutenant governor; Lee Hamilton, former Democratic representative for Indiana’s 9th Congressional District; Paul
Helmke, former three-term Republican mayor of Fort Wayne and former president and CEO of the Brady Center;
and Pierre M. Atlas, professor of political science at Marian University); Dkt. 61-2, Ex. 2 (July 26, 2020 editorial
in Fort Wayne Journal Gazette); and Dkt. 61-3, Ex. 3 (July 23, 2020 Statement of Indiana Advisory Committee to
the U.S. Commission on Civil Rights).


                                                          1
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 6 of 24 PageID #: 677




been infected with COVID and more than 152,000 have died from it. Dkt. 61-4, Ex. 4, N.Y. Times,

Coronovarius in the U.S.: Latest Map and Case Count, https://www.nytimes.com/interactive/

2020/us/coronavirus-us-cases.html (visited July 31, 2020).

       In adopting no-excuse absentee balloting for the June 2 Indiana primary, Defendants construed the

governing statute (Indiana Code § 3-11-10-24) so that “voter with disabilities” includes “a voter who is

unable to complete their ballot because they are temporarily unable to physically touch or be in safe

proximity to another person.” Dkt. 53-8 at 4. Having already decided that the pandemic conditions

warranted allowing no-excuse absentee voting by mail for the primary, there is no legitimate basis for

Defendants to change course now. The public health emergency that existed on March 25 when the IEC

adopted no-excuse absentee balloting for the primary, and that existed on June 2 when the State held that

primary, continues today. If anything, it is only getting worse.

       Indeed, on July 24, 2020—the same day that Defendants filed their Response in this Court—

Governor Holcomb issued a new Executive Order, reiterating that “a public health emergency exists

throughout the State of Indiana as a result of the coronavirus disease 2019 (COVID-19) outbreak,” noting

that President Trump has “declared a national emergency with respect to this dangerous virus,” and

warning of the worsening conditions in Indiana. Dkt. 61-5, Ex. 5, Executive Order 20-37, at 1. Governor

Holcomb’s Executive Order states:

    • “as of the date of this Executive Order, the virus has now spread to every county in our State,
       with over 60,000 confirmed cases and over 2,600 deaths”;

    • “throughout many areas across the United States including Indiana, there are signs of
       increased coronavirus spread and evidence of resurgence”;

    • “there has been a rise in COVID-19 positivity across the state from a low of 3.6% a month
       ago to nearly double that percentage now”;

    • “our overall hospitalization census has increased from approximately 600 a day near the end
       of June to approximately 800 now”;




                                                     2
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 7 of 24 PageID #: 678




      • “some counties which early on had minimal positive cases, in some instances are now
         reporting regular double-digit COVID-19 positive cases”; and,

      • “our surrounding states are all experiencing increases in positive cases.”

Id. at 1-2. “[B]ased upon” those conditions, Governor Holcomb ordered that “every individual within the

State of Indiana shall wear a face covering over the nose and mouth” when “inside a business, public

building, or other indoor space open to the public.” Id. at 2.2

        There is a complete disconnect between Governor Holcomb’s Executive Order 20-37 and the

position taken by Defendants in this litigation. During this public health emergency, Defendants should

be doing everything within their power to protect Hoosiers’ practical ability to vote while also

safeguarding citizens’ health to the greatest degree possible. They plainly are not.

        Defendants say that “Indiana election officials are taking extraordinary precautions to protect

voters from the COVID-19 pandemic.” Resp. 6. It is good that Defendants plan to make PPE and hand

sanitizer available, and to try to enforce social distancing, in polling places in November. But the best

protection would be to allow all Hoosiers to choose to vote by mail, and to avoid public gatherings—

including polling stations—to the maximum extent possible. In the run-up to the June primary, Indiana

Secretary of State Connie Lawson—a Defendant in this case—stated that “the safest way to vote is by

absentee mail-in ballot” and “encouraged everyone to do so.” Dkt. 61-6, Ex. 6, Niki Kelly, Journal Gazette,

Secretary of State buys, distributes PPE to make primary election safer (May 15, 2020),

https://www.journalgazette.net/article/20200515/WEB/200519907.




2
  The Indiana figures have continued to worsen since July 24, when Governor Holcomb issued Executive Order 20-
37. According to the State’s “COVID-19 Dashboard,” as of July 29, Indiana has had over 65,000 COVID cases and
almost 2,750 deaths, and has an 8.9% positivity rate among those tested. Dkt. 61-7, Ex. 7, Indiana COVID-19 Data
Report, https://www.coronavirus.in.gov/2393.htm (last visited July 31, 2020). Approximately 74% of the Hoosiers
that have contracted COVID are under the age of 60. Id. (“Statewide Demographics For Positive Cases,” by “age”).



                                                       3
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 8 of 24 PageID #: 679




          Defendants’ decision to deprive most Hoosier voters of the choice to vote by mail and to force

them—if they are to vote at all—to place themselves in harm’s way by going into a public polling place

to vote is cavalier, to the point of being reckless. In choosing to put Indiana voters at increased risk,

Defendants wholly ignore the very CDC guidance they purport to rely on, which expressly advises

“elections officials in advance of election day” to “[e]ncourage voters to use voting methods that minimize

direct contact with other people and reduce crowd size at polling stations” and “[e]ncourage mail-in

methods of voting if allowed in the jurisdiction.” Dkt. 53-4 at 28 (emphasis added); see also Resp. 7 (citing

CDC guidelines). The IEC has already recognized, in adopting no-excuse absentee voting by mail for the

June 2 primary, that in light of the COVID emergency, no-excuse voting by mail is, in the CDC’s words,

“allowed in the jurisdiction.” If Defendants truly wish to follow the science and CDC guidelines, they

should allow no-excuse voting by mail in November.3

          Defendants also say that “[i]n allowing no-excuse absentee-by-mail voting” during the primary,

“many counties experienced challenges processing the larger-than-usual volume of absentee ballots—

challenges that would not have arisen if the election had used the normal voting rules that generally require


3
    As reflected in Dkt. 61-8, Ex. 8, the CDC has also stated that:

     •   “It’s not just those over the age of 65 who are at increased risk for severe illness . . . Everyone, especially
         older adults and others at increased risk of severe illness, should take steps to protect themselves from getting
         COVID-19”, https://www.cdc.gov/media/releases/2020/p0625-update-expands-covid-19.html;

     •   “An estimated 60 percent of American adults have at least one chronic medical condition”—including
         common health conditions like asthma, high blood pressure, and pregnancy—that may put them at an
         increased risk of “severe COVID-19 illness,” https://www.cdc.gov/media/releases/2020/p0625-update-
         expands-covid-19.html;

     •   “The best way to protect yourself and to help reduce the spread of the virus that causes COVID-19 is to”
         “[l]imit your interactions with other people as much as possible,” https://www.cdc.gov/coronavirus/2019-
         ncov/need-extra-precautions/older-adults.html; and,

     •   “In general, the more people you interact with, the more closely you interact with them, and the longer that
         interaction, the higher the risk of COVID-19 spread,” https://www.cdc.gov/coronavirus/2019-ncov/daily-
         life-coping/deciding-to-go-out.html.



                                                             4
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 9 of 24 PageID #: 680




in-person voting.” Resp. 5. And according to Defendants, “[i]f no-excuse absentee-by-mail voting is

permitted for the general election in November, these problems would be far larger due to far greater voter

participation.” Id. But we are not living in “normal” times, and the fact that many Indiana voters of all

ages would want to vote by mail is precisely the point. Voters are understandably concerned for their

health, and their lives, if they are forced to vote in person during this pandemic. That is why the State can

expect a large number of requests for absentee ballots. And that is why Defendants must prepare now to

accommodate those requests. Voters do not wish to put their lives in jeopardy to exercise one of their most

fundamental rights. And there is no good reason for the State to force them to do so.

       As shown in Plaintiffs’ opening brief and below, in the midst of a global pandemic, limiting no-

excuse absentee voting by mail to those 65 and older violates the Fourteenth and Twenty-Sixth

Amendments to the United States Constitution. Time to make the preparations necessary to allow all

Hoosier voters to vote absentee-by-mail in November is fast running out. This lawsuit was filed on

April 29. The preliminary injunction motion was filed five weeks later. All the evidence indicates that the

pandemic will continue into the fall, and may well get worse. Earlier this month, Indiana State Health

Commissioner Dr. Kristina Box warned that the State should prepare for a surge in COVID-19 cases this

fall. See Dkt. 61-9, Ex. 9, Indianapolis Star, State prepares for fall surge of COVID cases (July 16, 2020),

http://indianapolisstar.in.newsmemory.com/?publink=29f30879f. Yet Defendants have done nothing to

prepare for the possibility of significant mail-in voting, and now complain that doing so would be time-

consuming and cost money. Defendants have abdicated their responsibility to provide safe and effective

voting for all of Indiana’s citizens. They must now be required to act. The Constitution requires no less.

       Accordingly, Plaintiffs ask the Court to order Defendants to immediately (i) instruct all county

election boards that all voters must be allowed to apply for and receive an absentee ballot without regard

to their age and without excuse, and be permitted to vote by mail, in the November 3, 2020 general election,




                                                     5
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 10 of 24 PageID #: 681




and (ii) take whatever additional administrative actions are necessary and appropriate to implement no-

excuse absentee voting by mail for the November 3, 2020 general election.

I.      Plaintiffs Have Shown A Strong Likelihood Of Success On The Merits.

        A.      Plaintiffs Are Likely To Succeed On Their Fourteenth Amendment Claim.

        Plaintiffs’ Fourteenth Amendment challenge is assessed under the Anderson-Burdick balancing

test, which the Seventh Circuit has held “applies to all First and Fourteenth Amendment challenges to

state election laws.” Acevedo v. Cook Cnty. Officers Electoral Bd., 925 F.3d 944, 948 (7th Cir. 2019)

(emphasis in original); see also Common Cause Ind. v. Indiv. Members of the Ind. Election Comm’n, 800

F.3d 913, 922 n.12 (7th Cir. 2015); Schmitz v. Marion Cnty. Bd. of Elections., 2019 WL 4243196, at *4

(S.D. Ind. Sept. 5, 2019). The Anderson-Burdick test balances the “character and magnitude of the asserted

injury” to voting rights against the strength of the state’s particular interests in the restriction. Burdick v.

Takushi, 504 U.S. 428, 433-34 (1992).

        Defendants have no real answer under this test because they already decided—for Indiana’s June 2

primary—that the ongoing COVID public health emergency justified construing state law to allow all

Indiana voters to vote absentee by mail. They thus try to change the subject, contending that McDonald v.

Board of Election Commissioners of Chicago, 394 U.S. 802 (1969), makes this an open-and-shut case.

This attempt to short-circuit the inquiry flies in the face of established doctrine. As the Seventh Circuit

said last month, the Anderson-Burdick test is “not automatic” and “requires courts to conduct fact-

intensive analyses when evaluating state electoral regulations.” Gill v. Scholz, 962 F.3d 360, 365 (7th Cir.

2020). Courts cannot “apply a ‘litmus test’ that would neatly separate valid from invalid restrictions.”

Id. (citing Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 190 (2008)). As shown below, a host of

courts have applied Anderson-Burdick to uphold challenges to absentee voting procedures, even though

those procedures did not literally (in McDonald’s words) “absolutely prohibit” the challengers from voting.




                                                       6
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 11 of 24 PageID #: 682




                1.      The State’s Restrictions On Voting By Mail Fail Under Anderson-Burdick.

         Defendants devote barely two pages to their argument that Plaintiffs are unlikely to succeed if the

Court “accedes to undertake” the Anderson-Burdick analysis. Resp. 16-18. This cursory discussion does

not come close to rebutting the showing in Plaintiffs’ opening brief (at 7-16) that they have a sufficient

likelihood of success at this juncture to support their request for a preliminary injunction.

         a. The first step of the Anderson-Burdick test is to assess the burden that Indiana’s restrictions on

absentee voting-by-mail place on voters in the context of the COVID-19 pandemic. Burdick, 504 U.S. at

434. As the IEC recognized when it issued its emergency orders permitting no-excuse absentee voting for

the June 2 primary, requiring voters who are concerned with exposing themselves, their families, or others

to COVID-19 to go to the polls for an election places a burden on voting that is undeniable and severe.

Case law, and common sense, overwhelmingly support this conclusion. See People First of Ala. v. Merrill,

2020 WL 3207824, at *2, *14-15 (N.D. Ala. June 15, 2020) (recognizing “the burdens imposed by the

challenged election laws on voters at high risk of severe complications or death from COVID-19”);

Thomas v. Andino, 2020 WL 2617329, at *17 (D.S.C. May 25, 2020) (recognizing the “undu[e]” burdens

“during this pandemic”); League of Women Voters of Va. v. Va. State Bd. of Elections, 2020 WL 2158249,

at *8 (W.D. Va. May 5, 2020) (similar). Just yesterday, a district court in Rhode Island agreed that

restrictions on mail-in voting, “as applied during the COVID-19 pandemic,” violate the Fourteenth

Amendment because they “place[] an unconstitutional burden on the right to vote.” Common Cause R.I.

v. Gorbea, 2020 WL 4365608, at *4 (D.R.I. July 30, 2020).4

         Defendants do not even mention, let alone make any attempt to distinguish, People First, Thomas,

and League of Women Voters. To the extent Defendants discuss burden at all, it is only to focus on what


4
  Common Cause R.I., People First, Thomas, and League of Woman Voters addressed—and preliminarily enjoined
or approved consent decrees suspending—requirements that absentee voters obtain a witness signature in order for
the mail-in ballot to be counted. Such rules necessarily impose far lighter burdens on voters than a blanket
prohibition on absentee mail-in voting that applies to all except groups mentioned in Ind. Code § 3-11-10-24.


                                                       7
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 12 of 24 PageID #: 683




Defendants cast as Plaintiffs’ decision to “venture[] out of their homes” for “unnecessary purposes.”

Resp. 24; see also id. at 7-8. That aside is not just unfair, but irrelevant. As their discovery responses make

clear (see Dkt. 53-9), Plaintiffs have complied fully with all public health recommendations when leaving

their homes, including wearing masks and social distancing, to a degree that likely will not be possible in

polling places crowded with strangers in November. See Dkt. 61-10, Ex. 10 (Eldridge Decl.) ¶ 7

(declaration from Marion County Clerk explaining that “[n]either my staff nor our volunteer poll workers

have any means of enforcing the face covering or social distancing requirements”); Dkt. 61-11, Ex. 11,

Fajman Decl. ¶¶ 4, 10 (same from Director of Lake County Board of Elections and Registration, noting

that “[m]any voters will refuse to wear facial covering because of the strong philosophical and in some

instances political objections to doing so, and the lack of penalties severe enough to deter non-

compliance”). In any event, as Justice Scalia noted in Crawford, the Equal Protection Clause ultimately

is not concerned with particular plaintiffs but with the groups that are disfavored by the State’s

classification more broadly. Especially here, where the risks of in-person voting apply to every member

of society, the burden of the State’s refusal to make no-excuse absentee mail-in voting available should

be assessed “categorically” rather than “consider[ing] the peculiar circumstances of individual voters.”

553 U.S. at 206-207. As Defendants’ orders pertaining to the June 2 primary recognize, it is undeniable

that these are “not ordinary times,” League of Women Voters, 2020 WL 2158249, at *8, and that COVID

poses a substantial burden for Indiana’s electorate.

       b. The second step of the Anderson-Burdick test is to consider “the precise interests put forward

by the State as justifications for the burden imposed by its rule.” Burdick, 504 U.S. at 434. If, as here, the

burdens on voters are significant, the Court should apply something approaching strict scrutiny to assess

whether the State’s interests justify the restriction. Common Cause, 800 F.3d at 917. Yet even an election

requirement that “imposes only a slight burden on the right to vote” still “must be justified by relevant




                                                       8
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 13 of 24 PageID #: 684




and legitimate state interests ‘sufficiently weighty to justify the limitation.’” People First, 2020 WL

3207824, at *15 (citing Crawford, 553 U.S. at 191). Defendants fail to identify—and offer no real

evidence to establish—any sufficiently “weighty” interests to justify their refusal to adopt no-excuse

absentee voting by mail for the upcoming general election.

         First, Defendants allude to an interest in combating voter fraud, stating in their Background section

(at 3) that “[v]oting by mail introduces the potential of fraudulent voting.” However, Plaintiffs have

submitted an uncontroverted declaration from a voting expert who explains that fraud is “as uncommon”

during vote-by-mail elections as “during in-person voting,” with Americans “more likely” to be “struck

by lightning.” Dkt. 13-14 at ¶¶ 27-32. That is consistent with the experience of the Marion County Clerk

and the Director of the Lake County Board of Elections and Registration, who have observed no evidence

of fraud in the mail-in absentee balloting process. Dkt. 61-10, Ex. 10 ¶ 8; Dkt. 61-11, Ex. 11 ¶ 11. For

their part, Defendants do not cite any evidence that their adoption of no-excuse absentee voting by mail

for the primary led to any fraud or explain why this speculative risk outweighs the inevitable

disenfranchisement of Indiana voters if a similar rule is not adopted for the general election. A purported

interest in protecting against fraud “in the abstract” is not enough if there is no “evidence that such an

interest made it necessary to burden voters’ rights here.” Fisch v. Schwab, 957 F.3d 1105, 1133 (10th Cir.

2020); see also League of Women Voters, 2020 WL 2158249, at *9 (there is “no evidence in the record at

this time” to suggest that accommodating voters’ need to vote by mail during the pandemic “would

increase voter fraud in a meaningful way”); People First, 2020 WL 3207824, at *16-17 (same).

         Second, also in the Background section, Defendants contend that absentee voters are “more prone

to cast invalid ballots” than those who visit the polls in person. Resp. 4. There are steps Defendants can

take to ameliorate these problems.5 Regardless, the concern that some voters might cast an invalid ballot


5
  For example, certain of Defendants’ declarants note that some ballots were not counted during the primary because
they were delivered after the noon deadline for mail-in ballots on election day. Dkt. 53-1 ¶ 7; Dkt. 53-2 ¶ 6. As the


                                                         9
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 14 of 24 PageID #: 685




makes no sense as a basis for refusing to permit all voters to vote by mail during the pandemic if they

choose. After all, the Hoosiers most burdened by the State’s restrictions on mail-in voting likely will not

go to a polling place because of fears about COVID. For those voters, the choice is not between voting by

mail and voting in-person. It is between voting by mail and not voting at all.

        Finally, in discussing the balance of harm if an injunction should issue, Defendants say that “no-

excuse absentee-by-mail voting” will shift “vast numbers” of voters from in-person to by-mail voting.

Resp. 22. This cuts squarely against Defendants, not in their favor. The reason so many voters sought to

vote by mail during the primary is that many voters did not feel safe going to polling places and exposing

themselves, their families, and their communities to risks from the coronavirus. And Defendants’

expectation that many more voters will want to vote by mail in the general election shows that now the

public’s demand for expanded mail-in voting is even greater. There is no reason to think that Indiana will

face greater logistical challenges than the thirty-plus states that already allow no-excuse mail-in voting in

general elections. See Dkt. 61-12, Ex. 12, National Vote at Home Institute, Applying for a Mailed-out

Ballot: A State-by State Guide (Mar. 2020 update), https://perma.cc/L9X8-SVC8. And of course, to the

extent there is legwork to do to ensure that the November election goes as smoothly as possible, the time

to do it is right now, which makes Defendants’ delay all the more irresponsible.

        c. Defendants’ principal argument under the Anderson-Burdick test rests on Luft v. Evers, 963

F.3d 665 (7th Cir. 2020), a case that did not involve the pandemic and does not help Defendants’ position.

Luft explains that Anderson-Burdick directs courts to “weigh” the burden on voters “against the state’s

interests by looking at the whole electoral system.” Id. at 671-72. Defendants themselves, however, have

already concluded that the “whole electoral system” warranted an extension of mail-in voting when they


Marion County Clerk observes, however, those numbers “could have been substantially reduced had the members
of the Indiana Election Commission used their emergency powers to suspend a rigid application of that deadline.”
Dkt. 61-10, Ex. 10 ¶ 5; see also Dkt. 61-11, Ex. 11 ¶ 7 (noting that “as a percentage of total absentee ballots received,”
there was no increase in the number of late-arriving mail ballots in Lake County in the primary).


                                                          10
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 15 of 24 PageID #: 686




allowed all Hoosiers to vote by mail during the primary. Nothing has changed since then to make the

burdens for Indiana voters any less severe. Consideration of Wisconsin’s voting rules “as a whole” made

particular sense in Luft, moreover, given that the case involved challenges to “more than a dozen” different

statutory provisions, “each contested under a number of theories.” Id. at 670.6

         Likewise, Griffin v. Roupas, 385 F.3d 1128 (7th Cir. 2004), does not control here. While Plaintiffs

agree that there is no constitutional right to vote by mail generally, Pls. Mem. 9, nothing in Griffin

suggested that the Constitution would have no application to claims seeking to expand absentee voting in

the face of a historic pandemic. Nor do Plaintiffs seek “unlimited” absentee voting. Id. at 1030. Rather,

they seek to vote by mail—as Indiana voters were permitted to do in the June 2020 primary—in the

upcoming general election.

                2.       McDonald Is Not To The Contrary.

         Defendants also claim (Resp. 10) that the Supreme Court rejected a “materially identical”

challenge to absentee voting laws in a pre-Anderson-Burdick case, McDonald v. Board of Election

Commissioners of Chicago. That is flatly incorrect. McDonald is materially different from this case in a

number of ways. It held—at summary judgment—that it was not a denial of equal protection for Illinois

to allow “medically incapacitated” persons to vote by mail without allowing incarcerated persons to do

the same. But the Court stressed that there was “nothing in the record to indicate that the Illinois statutory

scheme has an impact on appellants’ ability to exercise the fundamental right to vote” because the inmates



6
 Defendants also seize on Luft’s observation that Wisconsin has “lots of rules that make voting easier,” 963 F.3d
at 672, claiming that the same is true for Indiana. But the two features they identify will not help those worried
about COVID to cast their vote safely in November. Resp. 17 (discussing the statutory allowance for in-person
voting centers and the availability of online voter registration and assistance). Defendants also assert that Indiana
saw 85% registered voter turnout in the general election in November 2016. Resp. 17-18. But the Secretary of
State’s own webpage says that turnout in that election was 58%. See Dkt. 61-13, Ex. 13, General Election Turnout
and Registration, https://www.in.gov/sos/elections/files/2016_General_Election_Turnout.pdf. In any event,
Plaintiffs do not challenge Indiana’s voting rules in 2016. Turnout in that election says nothing about the burden
voters will face if they are required to go into polling places in November 2020 during an unprecedented pandemic.


                                                         11
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 16 of 24 PageID #: 687




had not adduced evidence that the State refused to provide other means, short of mail-in ballots, to alleviate

their burden. 394 U.S. at 807. The Court therefore applied “traditional standards for evaluating appellants’

equal protection claims” and concluded that it was reasonable for the Illinois Legislature to treat

unsentenced inmates differently from other classes of voters. Id. at 808-809.

         This case is fundamentally different from McDonald. The State’s refusal to permit no-excuse mail-

in voting in the general election forces Hoosiers to choose between risking their health or giving up their

right to cast a ballot. For those voters, there are no alternatives to mail-in voting that will adequately

address their legitimate safety concerns. Thus, in the context of the COVID pandemic, it is undeniable

that Indiana’s statutory scheme has an impact on the right to vote. The refusal to apply the same mail-in

voting rules the State applied during the June primary forces voters to trade off their health against their

right to vote—a trade-off no prisoner in McDonald had to make. The Constitution does not permit States

to impose such a burden absent a compelling justification, which is wholly lacking here.7

         Defendants point out that Texas Democratic Party v. Abbott, 961 F.3d 389 (5th Cir. 2020), reached

the opposite conclusion, but that case was incorrectly decided. As an initial matter, Abbott arose in a very

different state-law context. The Texas State Attorney General had issued an opinion construing Texas’s

statute allowing voters with a “disability” to vote by mail as not authorizing all voters who lack immunity

to COVID-19—i.e., voters generally—to do the same. Id. at 394-95. Subsequently, the Texas Supreme




7
  Defendants mischaracterize later authority interpreting McDonald, which they say “reiterates . . . that heightened
scrutiny applies only when a citizen is ‘in fact absolutely prohibited from voting by the State.” Resp. 13 (emphasis
in original). But the Sixth Circuit has held that “Plaintiffs [do] not need to show that they were legally prohibited
from voting,” “only that ‘burdened voters have few alternate means of access to the ballot.’” Obama for America v.
Husted, 697 F.3d 423, 431 (6th Cir. 2012). And the Second Circuit has found it sufficient that “there is at least some
burden on the voter-plaintiffs’ rights” that made it “difficult to vote in person.” Price v. N.Y. State Bd. of Elections,
540 F.3d 101, 109 & n.9 (2d Cir. 2008). Recently, in Thomas v. Andino, supra, the court explicitly rejected
Defendants’ reading of McDonald, explaining that “the standard does not require this court to find that the state has
‘absolutely prohibited voting’” and that it is enough that “[i]n-person voting, while still technically an available
option, forces voters to make the untenable and illusory choice between exercising their right to vote and placing
themselves at risk of contracting a potentially terminal disease.” 2020 WL 2617329, at *17 n.20.


                                                           12
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 17 of 24 PageID #: 688




Court affirmed the Attorney General’s interpretation. In re State, 2020 WL 2759629 (Tex. May 20, 2020).

Here, the IEC has already interpreted the term “voter with disabilities” in Indiana’s statute providing for

mail-in voting to encompass voters who are unable to vote safely due to the pandemic. Dkt. 53-8 at 4.

       In any event, the Fifth Circuit misunderstood McDonald to require rational-basis review unless a

plaintiff could show that he or she has been “absolutely prohibited” from voting. That reading is

incompatible with Anderson-Burdick’s sliding-scale rule. See supra n.7. Further, in a footnote, the Fifth

Circuit conceded that elsewhere in McDonald the Supreme Court “state[d] the rule a bit differently,”

referring to whether the “statutory scheme has an impact” on the plaintiffs’ ability to vote. Abbott, 961

F.3d at 405 n.30. While the Fifth Circuit said there was no difference between the two formulations—

because “Texas’s decision to allow those aged sixty-five and older to vote by mail does not ‘impact’ the

plaintiffs’ ability to vote,” id.—that blinks reality. For purposes of the Fourteenth Amendment, what

impacts Plaintiffs’ and other Hoosiers’ ability to vote during a global pandemic is not the State’s decision

to allow 65 year-olds to vote by mail, but the decision not to allow others to vote by mail too.

       B.      Plaintiffs Are Likely To Succeed On Their Twenty-Sixth Amendment Claim.

       Plaintiffs’ challenge to Indiana’s absentee voting scheme is likely to succeed for a second,

independent reason. Indiana allows those 65 and older to vote by mail with no excuse but withholds that

right from those 64 and younger. The Twenty-Sixth Amendment is unambiguous: “The right of citizens

of the United States, who are eighteen years of age or older, to vote shall not be denied or abridged by the

United States or by any State on account of age.” U.S. Const. amend. XXVI § 1.

       Plaintiffs’ opening brief explains why Defendants’ refusal to grant voters under age 65 the right to

vote by mail without excuse, while permitting those 65 and older to do so, “abridge[s]” Plaintiffs’ right to

vote “on account of age” in violation of the plain language of the Twenty-Sixth Amendment.

Pls. Mem. 16-20. Mischaracterizing Plaintiffs’ facial challenge as an “as applied” challenge, Resp. 9,

Defendants’ perfunctory two-page response tries to sidestep Plaintiffs’ argument by relying on two


                                                    13
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 18 of 24 PageID #: 689




erroneous propositions.8 Resp. 18-19. First, Defendants suggest that the Supreme Court’s decision in

McDonald—applying the rational basis standard of the Equal Protection Clause of the Fourteenth

Amendment—governs challenges to age-based voting classifications under the Twenty-Sixth Amendment.

That is obviously wrong. McDonald cannot possibly control the Twenty-Sixth Amendment analysis

because the Twenty-Sixth Amendment had not been adopted when McDonald was decided, and in any

case McDonald did not implicate a voting restriction based on a criterion expressly prohibited by one of

the other “voting amendments” (the Fifteenth, Nineteenth, and Twenty-Fourth). Defendants’ second error

is to treat an “abridgment” of the right to vote as no different from an outright “denial” of the right to vote,

even though both terms are used in the Twenty-Sixth Amendment (and the other voting amendments) and

cannot mean the same thing.

         1. McDonald. As discussed above, in McDonald, the Supreme Court refused to apply “exacting

judicial scrutiny” to Illinois’s absentee-voting provisions because “the distinctions made by Illinois’[s]

absentee provisions are not drawn on the basis of wealth or race” (classifications that are impermissible

under the Twenty-Fourth and Fifteenth Amendments) and because “there is nothing in the record to

indicate that the Illinois statutory scheme has an impact on appellants’ ability to exercise the fundamental

right to vote.” 394 U.S. at 807. But while the extent of the burden on voting may be relevant in an analysis

under the Fourteenth Amendment, cases involving voting rights under the Constitution’s specific voting

amendments make clear that those amendments prohibit any burden “on account of” race, sex, poll-tax

payment, or age. See Harman v. Forssenius, 380 U.S. 528, 542 (1965) (“Any material requirement” based

“solely” on declining to pay a poll tax “subverts the effectiveness of the Twenty-Fourth Amendment and

must fall under its ban”) (emphasis added); Lane v. Wilson, 307 U.S. 268, 275 (1939) (the Fifteenth

Amendment bars “onerous procedural requirements which effectively handicap exercise of the


8
 Plaintiffs challenge the age-based restrictions on mail-in balloting contained in Ind. Code § 3-11-10-24(a) as
unconstitutional on their face, Am. Compl. ¶ 92, and as applied during the ongoing COVID-19 pandemic, id. ¶ 94.


                                                      14
    Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 19 of 24 PageID #: 690




franchise”—in that case, by black voters—“although the abstract right to vote may remain unrestricted as

to race”); Jolicoeur v. Mihaly, 488 P.2d 1, 2 (Cal. 1971) (“treat[ing] minor citizens differently from adults

for any purpose related to voting” violates the Twenty-Sixth Amendment). McDonald’s Fourteenth

Amendment analysis of restrictions on prisoners’ ability to vote—and its use of the “rational basis”

standard—does not apply to the Twenty-Sixth Amendment, which establishes that no “abridg[ment]” of

the right to vote “on account of age” is permitted.9

         Defendants’ reliance on the Fifth Circuit’s decision in Abbott is likewise misplaced. Relying on

McDonald, the Court in Abbott concluded that Texas’s decision “to give only some of its citizens the

option to vote by mail . . . does not itself ‘deny’ the plaintiffs ‘the exercise of the franchise.’” 961 F.3d at

403-404 (quoting McDonald). Thus, according to the court, “[b]ecause the plaintiffs’ fundamental right is

not at issue, McDonald directs us to review only for a rational basis[.]” Id. at 406. That analysis does not

take into account that the plain language of the Twenty-Sixth Amendment prohibits both an outright denial

of the right to vote and any abridgment of that right. Like the Twenty-Sixth Amendment, each of the other

so-called “voting amendments” expressly applies both to a denial of the right to vote and an abridgment

of that right.10 As Harman, Lane, and Jolicoeur make clear, state requirements that abridge, but do not

completely deny, the voter’s ability to cast a ballot based on criteria proscribed by the voting amendments

are unconstitutional. See, e.g., Harman, 380 U.S. at 540-541 (“[T]he Twenty-fourth Amendment does not

merely insure that the franchise shall not be ‘denied’ by reason of failure to pay the poll tax; it expressly

guarantees that the right to vote shall not be ‘denied or abridged’ for that reason. Thus, like the Fifteenth



9
 Unlike voting restrictions based on race, sex, wealth, or age, there is no express constitutional prohibition on
abridgment of a prisoner’s right to vote.
10
   See U.S. Const. amend. XV (“The right . . . to vote shall not be denied or abridged . . . on account of race, color,
or previous condition of servitude”); id. amend. XIX (“The right . . . to vote shall not be denied or abridged . . . on
account of sex”); id. amend. XXIV (”The right . . to vote . . . shall not be denied or abridged . . . by reason of failure
to pay any poll tax or other tax”).


                                                           15
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 20 of 24 PageID #: 691




Amendment, the Twenty-fourth ‘nullifies sophisticated as well as simple-minded modes’ of impairing the

right guaranteed.”) (quoting Lane, 307 U.S. at 275).

       Defendants rely (Resp. 19) on the Fifth Circuit’s unsupported assertion in Abbott that, even though

McDonald was decided before the Twenty-Sixth Amendment, the “logic” of McDonald’s Fourteenth

Amendment analysis—in particular its use of the rational basis test—“applies equally to the Twenty-Sixth

Amendment claim” challenging Texas’s absentee-voter law. See Abbott, 961 F.3d at 408. But that

conclusion cannot be squared with the very different language of the voting amendments, which

specifically identify classifications that cannot be used to deny or abridge the right to vote. There would

have been no need for a constitutional amendment forbidding discrimination in voting “on account of age”

if the Equal Protection Clause could be read to protect the voting rights of those 18 or older from such

discrimination. See Walgren v. Bd. of Selectmen of Town of Amherst, 519 F.2d 1364, 1367 (1st Cir. 1975)

(it is “difficult to believe” that the Twenty-Sixth Amendment “contributes no added protection to that

already offered by the Fourteenth Amendment” with respect to voting).

       In short, by virtue of the Twenty-Sixth Amendment, for purposes of voting, “age” is now a

classification like race or sex: a state can no more adopt classifications that discriminate against a voter

over the age of 18 on the basis of “age” than it can discriminate against her on the basis of “race, color, or

previous condition of servitude” (amend. XV § 1), “sex” (amend. XIX), or failure to pay a poll tax (amend.

XXIV). The Fourteenth Amendment’s rational basis test is not applicable to determine if the “right to vote”

has been “denied or abridged” under the Twenty-Sixth Amendment by Indiana’s decision that only voters

65 or older may avail themselves of no-excuse voting by mail. Abbott thus is wrong, and Defendants’

reliance on it is misplaced.11



11
  In Luft, the Seventh Circuit appeared to approve of the district court’s “treat[ing] arguments under the
Twenty-Sixth Amendment (for age) the same as those under the Fifteenth Amendment (for race).” 963
F.3d at 673. The Seventh Circuit thus would likely hold that a facial age-based restriction is

                                                     16
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 21 of 24 PageID #: 692




       2. Abridgment. The voting amendments prohibit the “abridgment” of the right to vote based on

certain criteria, including age. To “abridge” is to “shorten” or “reduce in scope.” Merriam-Webster

Dictionary, https://www.merriam-webster.com/dictionary/abridge (visited July 26, 2020). An abridgment

of the right to vote occurs when a state imposes “procedural requirements, which effectively handicap

exercise of the franchise,” even if “the abstract right to vote” remains “unrestricted.” Jolicoeur, 488 P.2d

at 4 (noting that the Twenty-Sixth Amendment mirrors the language of the “Twenty-Fourth, Nineteenth,

and Fifteenth before it”) (quoting Lane, 307 U.S. at 275). Defendants nevertheless contend that Indiana

does not “abridge” Plaintiffs’ right to vote, only the right to vote by absentee ballot. Resp. 19.

       Abridgment “necessarily entails a comparison.” Reno v. Bossier Par. Sch. Bd., 528 U.S. 320, 334

(2000). Compared to the right to vote that Indiana provides its citizens 65 and older, the right it provides

to younger voters is less robust—voters under 65 need a specific excuse to vote by mail, while older voters

do not. In other words, the right of younger voters is “abridged” solely on account of the voters’ age, a

criterion that is expressly forbidden by the Twenty-Sixth Amendment. See Harman, 380 U.S. at 542

(construing the Twenty-Fourth Amendment). If Indiana permitted men to vote by mail, but required

women to meet certain requirements before they could vote by mail, no one would doubt that that scheme

would constitute an unconstitutional abridgment under the Nineteenth Amendment. Likewise if the

distinction were based on race under the Fifteenth Amendment. Because Indiana’s mail-in ballot

restrictions are expressly based on age—like race and sex, a forbidden criterion that cannot be used as a

basis for differential treatment under the voting amendments—Indiana’s age-based voting restrictions for

mail-in ballots violate the Twenty-Sixth Amendment on its face.




unconstitutional, or at least subject to the strictest scrutiny. Luft found no Fifteenth Amendment violation
based on discriminatory impact theories, id. at 670-71, 674, but that is because the Wisconsin voting
statutes—reducing the times available for early voting, for example—were all formally race (and age)
neutral. Here, by contrast, the Indiana voting restriction is age-based on its face.

                                                     17
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 22 of 24 PageID #: 693




        They also violate the Twenty-Sixth Amendment as applied. Even if Indiana’s scheme does not

constitute a facial violation of the Twenty-Sixth Amendment (and it surely does), there can be no serious

question that requiring voters under age 65 to risk life-threatening infection by appearing at crowded

polling places during a pandemic “reduces in scope”—and thus abridges—their right to vote. As

McDonald itself made clear, an “exacting” standard of review is necessary when a distinction is based on

classifications that are impermissible under the voting amendments. 394 U.S. at 807 (referring to the

Twenty-Fourth and Fifteenth Amendments).

        We have explained above how the burdens placed on Indiana voters by Indiana’s age-based

distinctions vastly outweigh any inconvenience to the State in permitting no-excuse mail voting for the

general election, as it did for the primary. As the CDC has recognized, COVID poses serious risks to

voters of all ages, not just those over 65. See supra n.3. Simply put, the State is forcing thousands of its

citizens to choose between their health and their right to vote in a presidential election. Some may choose

to take that risk; but none should be required to do so to exercise a fundamental right protected in a specific

voting amendment. Whatever justification Defendants might assert in support of their discriminating

against younger voters during a pandemic, at this preliminary stage Plaintiffs have shown that they are

likely to prevail on their as-applied challenge under the Twenty-Sixth Amendment.

II.     Plaintiffs Have Satisfied Their Burden For A Preliminary Injunction.

        As shown above, Plaintiffs have established a strong likelihood of success on the merits. Once a

plaintiff has established a likelihood of success, the analysis turns to a “sliding scale,” where even a “lesser

likelihood of success” can be “made sufficient by a greater predominance of the balance of harms.’” Jones

v. McGuffage, 921 F. Supp. 2d 888, 895 (N.D. Ill. 2013). Here, the balance tips decisively in Plaintiffs’

favor. Defendants do not dispute that Plaintiffs will suffer an irreparable injury if they are denied the right

to vote safely in the general election. Pls. Mem. 21-23. The IEC has already recognized that the balance

favors “no excuse” mail-in voting, and none of the supposed issues Defendants raise with using that


                                                      18
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 23 of 24 PageID #: 694




approach in the November election change that conclusion. Indeed, the situation is going from bad to

worse. Indiana’s health commissioner has warned of a surge in cases this fall, and Governor Holcomb has

acknowledged the worsening conditions by issuing a statewide mask order. See supra pp. 2-3 & 5.

        On the other side of the ledger, Defendants posit a parade of horribles were this Court to grant an

injunction. Opp. 20-24. These putative burdens fit generally under the rubric of administrative

convenience; but no State may deprive citizens of their constitutional right to vote “because of some

remote administrative benefit,” Carrington v. Rash, 380 U.S. 89, 95 (1965), particularly where the

challenged rule is not “in any sense necessary to the proper administration of its election laws.” Harman,

380 U.S. at 542-43. Further, in cases involving significant public interest, courts may consider the balance

of the equities and the public interest together, as “courts of equity may go to greater lengths to give ‘relief

in furtherance of the public interest than they are accustomed to go when only private interests are

involved.’” FTC v. Credit Bureau, LLC, 937 F.3d 764, 784 (7th Cir. 2019) (quoting Virginian Ry. Co. v.

Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937)). We are not living in normal times, and the public interest

in this matter must be assessed through the prism of what has been called the “worst pandemic” the “planet

has seen in over a century.” League of Women Voters, 2020 WL 2158249, at *10. The extraordinary

burdens caused by this pandemic may require court-ordered “reforms or modifications” in election

procedures. Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1208 (2020). Moreover,

the public interest is clearly served by a preliminary injunction that not only upholds constitutional rights

but also helps safeguard public health by eliminating unnecessary in-person contacts and preventing

COVID-19 transmission in public locations. Cf. Cook Cnty. v. Wolf, 962 F.3d 208, 234 (7th Cir. 2020)

(affirming preliminary injunction against enforcement of a rule with potentially dire health consequences).

        Finally, the claim that Defendants must be free to “recalibrat[e]” their approach to mail-in voting

based on their “experience” and an “evolving” insight into how COVID-19 “impacts life in the public




                                                      19
 Case 1:20-cv-01271-JPH-DLP Document 62 Filed 07/31/20 Page 24 of 24 PageID #: 695




forum” is empty rhetoric. Resp. 21. All of the relevant considerations that led the IEC to allow all voters

to cast mail-in ballots in the primary still exist and have, if anything, grown more urgent. Meanwhile, the

IEC has held no public meetings since May 12, 2020, has not met once since the June 2 primary, and has

scheduled no meeting even to consider whether to extend its adoption of no-excuse absentee mail-in voting

to the general election. Having refused to bring their “experience” to bear upon these matters, and with

the number of days between now and the election dwindling rapidly, Defendants cannot credibly claim

that there is some injustice in requiring them to act to ensure that all Indiana voters who want to safely

cast their ballot in November are able to do so.

       In light of the strength of Plaintiffs’ case, Defendants’ decision to allow no-excuse voting by mail

for the primary, and the worsening pandemic, Plaintiffs have made a more than sufficient showing to

warrant a preliminary injunction.

                                             CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for preliminary injunction should be granted.

Dated: July 31, 2020                                  Respectfully submitted,

 Gary A. Isaac (pro hac vice)                         s/ William R. Groth
 Jeffrey M. Strauss (pro hac vice)                    William R. Groth, Of Counsel
 Brett E. Legner (pro hac vice)                       MACEY SWANSON LLP
 Jed W. Glickstein (pro hac vice)                     445 N. Pennsylvania St., Suite 401
 MAYER BROWN LLP                                      Indianapolis, IN 46204
 71 S. Wacker Drive                                   Tel: (317) 637-2345, Ext. 132
 Chicago, IL 60606                                    Email: WGroth@fdgtlaborlaw.com
 (312) 782-0600
 Email: gisaac@mayerbrown.com                         s/ Mark W. Sniderman
 Email: jstrauss@mayerbrown.com                       Mark W. Sniderman, 26599-49
 Email: blegner@mayerbrown.com                        FINDLING PARK CONYERS WOODY
 Email: jglickstein@mayerbrown.com                    & SNIDERMAN, P.C.
                                                      151 N. Delaware Street, Ste. 1520
        Of Counsel                                    Indianapolis, IN 46204
                                                      (317) 231-1100 Tel
                                                      (317) 231-1106 Fax
                                                      Email: msniderman@findlingpark.com

                                                              Counsel for Plaintiffs


                                                    20
